DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


2.	The response filed on 04/27/2021 has been entered and made of record.
3.	Claims 2, 5, 6 and 22 have been amended.
4.	Claims 1-9, 11-14, 22-27 and 31 are currently pending.

Response to Arguments
5.	Applicant's arguments filed on 04/27/2021 have been fully considered but they are not persuasive.
Regarding claims 1, 5 and 22, the applicant argued that the cited reference, Yi’374 does not disclose the claimed limitations. “The applicant argued that Yi discloses that UE2 perform data transmission on CB grant 2 by transmitting a MAC PDU including UEID1 and CB grant occupancy information. The eNB sends a Contention-based MAC CE by including UEID1 and CB grant occupancy information to acknowledge which UE has succeeded in the CB transmission. (Applicant, page 9-10, Remarks Made in an Amendment dated 04/27/2021).
In response to applicant’s argument, the examiner respectfully disagrees with the above argument.
As a support of evidence, Yi’374 discloses:
“Fig. 14 is an example diagram for receiving a MAC CE for contention-based PUSCH in a wireless communication system according to 
“The eNB detects a MAC PDU on CB grant 2 and identifies the UE by checking the UEID in the MAC PDU. The eNB decides that UE with UEID1, i.e., UE 2, is winner on CB grant 1 (S1409)” (Fig. 14, paragraph [0162]). 
“The eNB transmits CB MAC CE by including UEID1 and CB grant occupancy information for the UE with UEID1, i.e., UE 2. The eNB transmits the CB MAC CE by using the PDCCH addressed by CB-RNTI 2 (S1411)” (Fig. 14, paragraph [0163]). 
“The CB grant occupancy information indicates the number of time/frequency resources to be used by the UE, or total time duration during which the CB grant is to be used by the UE” (paragraph [0146]). 
Accordingly, Yi’374 clearly discloses that Fig. 14 is an example diagram for receiving a MAC CE for contention-based PUSCH transmission. Both UE1 and UE2 are pre-configured with the same contentious based resource (CB grant 2) and specific UEIDs. In order to ascertain availability of the pre-configured CB grant 2, the UEs need to receive contention resolution to use the configured grant. Therefore, the UE2 performs MSG3 signaling to request for uplink grant to transmit data (contention-based PUSCH) by sending data transmission (BSR) on the configured CB grant 2 (a MAC PDU including UEID1 and CB grant occupancy information). The eNB detects a MAC PDU on CB grant 2 and identifies the UE by checking the UEID in the MAC PDU. The eNB decides that UE with UEID1, i.e., UE 2, is winner on CB grant 1. The eNB transmits a CB MAC CE which is MSG4 signaling for contention resolution of the uplink grant. The CB MAC CE includes the allocated UE-unique preamble sequence (CB-RNTI and UEID1) for contention-based PUSCH. The uplink grant (CB grant occupancy information) indicates the number of time/frequency resources to be used by the UE, or total time duration during which the CB grant is to be used by the UE for the actual data (PUSCH) transmission. Yu teaches and discloses claimed limitations.
The applicant further argued that the cited reference, Lee’824 does not disclose the claimed limitations (Applicant, page 11-12, Remarks Made in an Amendment dated 04/27/2021).
In response to applicant’s argument, the examiner respectfully disagrees with the above argument.
As a support of evidence, Lee’824 discloses:
“In the case of an idle UE to which a C-RNTI has not been allocated, the idle UE notifies an eNB that data is its own data by essentially transmitting an RACH Preamble index MAC control element within an MAC PDU” (paragraph[0338]). 
“Referring to FIG. 35b , a UE 1 and a UE 2 transmit a PRACH (preamble) index #1 and a PRACH index #7, respectively, to an eNB and transmit respective MAC PDUs, each including identifier information (RAPID) of each UE, to the eNB simultaneously with the transmission of the PRACH indices #1 and #7 (or after the SR transmission) (S3510)” (Fig. 35 b, paragraph[0390]). 
“eNB has recognized a BSR collision because the UE 1 and the UE 2 has transmitted the BSR MAC PDUs through the same CPRB “CPRB #1” and has successfully received only one BSR transmitted by any ” (paragraph[0391]). 
“eNB may recognize a UE (UE 2) from which the BSR has been successfully received based on the UE recognizer information 7” (paragraph[0392]). 
“eNB transmits an UL grant for actual data to the UE (UE 2) from which the BSR has been successfully received and transmits an UL grant for a BSR to a UE (UE 1) from which the BSR has not been successfully received (S3520)” (Fig. 35 b, paragraph[0393]). 
Accordingly, Lee discloses “sending, by a user equipment in a first state different from a radio resource control connected state, a preamble request message to a network node, wherein the preamble request message comprises a request that the user equipment receive a preamble sequence for data transmission in the first state”. It is clear that Lee also implies the preamble request message comprises a request that the user equipment receive a preamble sequence for contention based access data transmission in the first state. [Note: arguments related with cited prior arts, Lee’352, Zhang and Yi’644 are not relevant to independent claims 1, 5 and 22].
In view of above, while Applicant’s remarks and arguments have been considered, they are not persuasive. 

Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the 

7.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
8.	Claims 1, 3, 4, 5, 7, 8, 9, 12, 22, 23, 24, 25, 26, 27 and 31 are rejected under 35 U.S.C. 103 as being unpatentable over YI et al. (US 2018/0070374 A1), hereinafter “Yi’374” in view of LEE et al. (US 2018/0124824 A1), hereinafter “Lee’824”.
Regarding claim 1, Yi’374 discloses a method (Fig. 14, MAC CE for contention-based PUSCH in a wireless communication system), comprising: 
sending, by a user equipment, a preamble request message to a network node (Fig. 14, paragraph [0160]; UE 2 performs data transmission on CB grant 2 by transmitting a MAC PDU including UEID1 and CB grant occupancy information), wherein the preamble request message comprises a request that the user equipment receive a preamble sequence for contention based access data transmission (Fig. 14, paragraph [0160]; UE 2 starts monitoring PDCCH addressed by CB-RNTI 2 (S1405)); and 
receiving in response to the preamble request message (Fig. 14, paragraphs [0146], [0162], [0163]; eNB detects a MAC PDU on CB grant 2 and identifies the UE by checking the UEID in the MAC PDU. The eNB decides that UE with UEID1, i.e., UE 2, is winner on CB grant 1 (S1409)) an allocation of the preamble sequence for contention based access data transmission (Fig. 14, paragraphs [0146], [0162], [0163]; eNB transmits CB MAC CE by including UEID1 and CB grant occupancy information for the UE with UEID1, i.e., UE 2. The eNB transmits the CB MAC CE by using the PDCCH addressed by CB-RNTI 2 (S1411); CB grant occupancy information indicates the number of time/frequency resources to be used by the UE, or total time duration during which the CB grant is to be used by the UE).
Yi’374 teaches a sequence for contention based access data transmission, although Yi does not specifically disclose “a first state different from a radio resource control connected stated”. Lee’824 teaches such a limitation more explicitly.
Lee’824 from the same or similar field of endeavor discloses sending (Fig. 35(a)-35(b); paragraphs [0390], [0391]; S3510), by a user equipment (Fig. 35(a)-35(b); paragraphs [0390], [0391]; UE 1, 2) in a first state different from a radio resource control connected state (Fig. 35(a)-35(b); paragraphs [0338], [0390], [0391]; in the case of an idle UE to which a C-RNTI has not been allocated), a preamble request message (Fig. 35(a)-35(b); paragraphs [0390], [0391]; a UE 1 and a UE 2 transmit a PRACH (preamble) index #1 and a PRACH index #7, respectively, to an eNB and transmit respective MAC PDUs, each including identifier information (RAPID) of each UE, to the eNB simultaneously) to a network node (Fig. 35(a)-35(b); paragraphs [0390], [0391]; eNB), wherein the preamble request message comprises a request that the user equipment receive a preamble sequence (Fig. 35(a)-35(b); paragraphs [0390], [0391]; with the transmission of the PRACH indices #1 and #7 (or after the SR transmission)).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to provide “a first state different from a radio resource control connected stated” as taught by Lee’824, in the system of Yi’374, so that it would provide determination of contention resource based on at least one of a resource related to a scheduling request or UE recognizer information (Lee’824, paragraph [0010]).

Regarding claim 3, Yi’374 discloses transmitting data via contention based access with the allocated preamble sequence (Fig. 14, paragraph [0164]; keeps transmitting data on CB grant according to the CB grant occupancy information).

Regarding claim 4, Yi’374 discloses the allocated preamble sequence for contention based access is unique to the user equipment or shared with other user equipment within an area (Fig. 14, paragraphs [0162], [0163]; eNB transmits CB MAC CE by including UEID1 and CB grant occupancy information for the UE with UEID1, i.e., UE 2; eNB transmits the CB MAC CE by using the PDCCH addressed by CB-RNTI 2).

Regarding claim 5, the claim is rejected based on the same reasoning as presented in the rejection of claim 1.

Regarding claim 7, the claim is rejected based on the same reasoning as presented in the rejection of claim 3.

Regarding claim 8, the claim is rejected based on the same reasoning as presented in the rejection of claim 4.

Regarding claim 9, Yi’374 discloses the preamble request message further comprises an identifier of the apparatus, and wherein the identifier of the apparatus is used for contention resolution (Fig. 14, paragraphs [0162], [0163]; CB MAC CE by including UEID1 and CB grant occupancy information for the UE with UEID1, i.e., UE 2; eNB transmits the CB MAC CE by using the PDCCH addressed by CB-RNTI 2).

Regarding claim 12, Yi’374 discloses the at least one memory and computer program code are further configured, with the at least one processor, to cause the apparatus at least to: receive an indication, from the network node, of radio resources reserved for the contention based access data transmission, and wherein the data is transmitted using the reserved radio resources(Fig. 14, paragraphs [0146], [0164]; UE 2 receives a PDCCH addressed by CB-RNTI 2 and detects the UEID1 in the received CB MAC CE; since the UEID1 is the UE2's identity for CB grant 2, the UE 2 considers that the CB grant is successfully occupied by the UE 2 and keeps transmitting data on CB grant according to the CB grant occupancy information; CB grant occupancy information indicates the number of time/frequency resources to be used by the UE, or total time duration during which the CB grant is to be used by the UE).

Regarding claim 22, the claim is rejected based on the same reasoning as presented in the rejection of claim 1.

Regarding claim 23, the claim is rejected based on the same reasoning as presented in the rejection of claim 4.

Regarding claim 24, the claim is rejected based on the same reasoning as presented in the rejection of claim 9.

Regarding claim 25, Yi’374 discloses the at least one memory and computer program code are further configured, with the at least one processor, to cause the apparatus at least to link the contention based access preamble sequence allocated for the user equipment with the identifier of the user equipment (Fig. 14, paragraphs [0146], [0162], [0163]; CB MAC CE by including UEID1 and CB grant occupancy information for the UE with UEID1, i.e., UE 2).

Regarding claim 26, the claim is rejected based on the same reasoning as presented in the rejection of claim 3.

Regarding claim 27, the claim is rejected based on the same reasoning as presented in the rejection of claim 12.

Regarding claim 31, Yi’374 in view of Lee’824 disclose the method according to claim 1.
Lee’824 further discloses the preamble request message is a random procedure message (Fig. 35(a)-35(b), paragraphs [0338], [0390], [0391]; respective MAC PDUs, each including identifier information (RAPID) of each UE).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to provide “the preamble request message is a random procedure message” as taught by Lee’824, in the system of Yi’374, so that it would provide determination of contention resource based on at least one of a resource related to a scheduling request or UE recognizer information (Lee’824, paragraph [0010]).

s 2 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over YI et al. (US 2018/0070374 A1), hereinafter “Yi’374” in view of LEE et al. (US 2018/0124824 A1), hereinafter “Lee’824” in view of LEE et al. (US 2017/0188352 A1), hereinafter “Lee’352”.
Regarding claim 2, Yi’374 in view of Lee’824 disclose the method according to claim 1.
Neither Yi’374 nor Lee’824 explicitly discloses  “the sending comprises sending the indication in a resource granted for the user equipment as a response to a random access preamble transmission”.
However, Lee’352 from the same or similar field of endeavor discloses the sending comprises sending the indication in a resource granted for the user equipment as a response to a random access preamble transmission (paragraphs [0268], [0269], [0360]; random access response information includes radio resource allocation information used for uplink transmission).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to provide “the sending comprises sending the indication in a resource granted for the user equipment as a response to a random access preamble transmission” as taught by Lee’352, in the combined system of Yi’374 and Lee’824, so that it would provide a method for preventing collision during transmission and reception of inability of terminals to estimate an uplink data channel due to selection of the contention PUSCH resource block and an error correction response (Lee’352, paragraph [0004]).

Regarding claim 6, the claim is rejected based on the same reasoning as presented in the rejection of claim 2.

11 is rejected under 35 U.S.C. 103 as being unpatentable over YI et al. (US 2018/0070374 A1), hereinafter “Yi’374” in view of LEE et al. (US 2018/0124824 A1), hereinafter “Lee’824” in view of Pelletier et al. (US 2012/0281566 A1), hereinafter “Pelletier”.
Regarding claim 11, Yi’374 in view of Lee’824 disclose the apparatus according to claim 5.
Neither Yi’374 nor Lee’824 explicitly discloses  “at least one memory and computer program code are further configured, with the at least one processor, to cause the apparatus at least to send the preamble request message when the apparatus is moving from one cell to a new cell served by the network node”.
However, Pelletier from the same or similar field of endeavor discloses at least one memory and computer program code are further configured, with the at least one processor, to cause the apparatus at least to send the preamble request message when the apparatus is moving from one cell to a new cell served by the network node (paragraphs [0066], [0194]; initial access to the network to establish an RRC connection when WTRU accesses the target cell during a handover).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to provide “at least one memory and computer program code are further configured, with the at least one processor, to cause the apparatus at least to send the preamble request message when the apparatus is moving from one cell to a new cell served by the network node” as taught by Pelletier, in the combined system of Yi’374 and Lee’824, so that it would provide decoding controlling signaling on PDCCH for a contention based uplink transmission on PUSCH (Pelletier, paragraph [0194]).

13 is rejected under 35 U.S.C. 103 as being unpatentable over YI et al. (US 2018/0070374 A1), hereinafter “Yi’374” in view of LEE et al. (US 2018/0124824 A1), hereinafter “Lee’824” in view of Zhang et al. (US 2018/0063869 A1), hereinafter “Zhang”.
Regarding claim 13, Yi’374 in view of Lee’824 disclose the apparatus according to claim 5.
Neither Yi nor Lee’824 explicitly discloses  “when the preamble sequence for contention based access allocated to the apparatus is not received within a certain time period, the at least one memory and computer program code are further configured, with the at least one processor, to cause the apparatus at least to re-send the preamble request message with a randomly selected random access preamble”.
However, Zhang from the same or similar field of endeavor discloses when the preamble sequence for contention based access allocated to the apparatus is not received within a certain time period, the at least one memory and computer program code are further configured, with the at least one processor, to cause the apparatus at least to re-send the preamble request message with a randomly selected random access preamble (paragraph [0048]; if the SR is not scheduled within a predetermined time period, the UE can re-transmit to the eNB the PRACH transmission having the PRACH preamble index multiplexed together with a SR message containing the C-RNTI and the BSR).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to provide “when the preamble sequence for contention based access allocated to the apparatus is not received within a certain time period, the at least one memory and computer program code are further configured, with the at least one processor, to cause the apparatus at least to re-send the preamble request message with a randomly (Zhang, paragraph [0034]).

12.	Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over YI et al. (US 2018/0070374 A1), hereinafter “Yi’374” in view of LEE et al. (US 2018/0124824 A1), hereinafter “Lee’824” in view of  YI et al. (US 2018/0295644 A1), hereinafter “Yi’644”.
Regarding claim 14, Yi’374 in view of Lee’824 disclose the apparatus according to claim 5.
Neither Yi’374 nor Lee’824 explicitly discloses  “the at least one memory and computer program code are further configured, with the at least one processor, to cause the apparatus at least to: start a timer when the preamble sequence for contention based access allocated to the apparatus is received; and when the timer reaches a certain threshold defined as an expiry time of the timer, release the allocated preamble sequence”.
However, Yi’644 from the same or similar field of endeavor discloses at least one memory and computer program code are further configured, with the at least one processor, to cause the apparatus at least to: start a timer when the preamble sequence for contention based access allocated to the apparatus is received; and when the timer reaches a certain threshold defined as an expiry time of the timer, release the allocated preamble sequence (Fig. 14, paragraphs [0163], [0165]; S1401-S1403-S1411).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to provide “at least one memory and computer program code are further configured, with the at least one processor, to cause the apparatus at least (Yi’644, paragraph [0001]).


Conclusion
	Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SITHU KO whose telephone number is 571-272-8647.  The examiner can normally be reached on Monday-Friday 8:30am-5:00pmEST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on 571-272-7884.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

	/SITHU KO/            Primary Examiner, Art Unit 2414